NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                       Monday, June 30, 2014

      Mr. Carl Deaton                               Hon. Mark Skurka
      TDCJ#188005                                   District Attorney
      Pack I Unit 18-33                             901 Leopard St. Room 205
      2400 Wallace Pack Rd.                         Corpus Christi, TX 78401
      Navasota, TX 77868

      Re:       Cause No. 13-14-00342-CR
      Tr.Ct.No. 12CR3237B
      Style:    In Re Carl Deaton


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           117th District Court
           Hon. Patsy Perez, Nueces County District Clerk
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region